          Case 2:20-cv-00063-JNP Document 23 Filed 05/14/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


  CODY ALEXANDER YOUNG,                               ORDER ADOPTING REPORT AND
                                                      RECOMMENDATION
                  Plaintiff,
  v.                                                  Case No.: 2:20-cv-00063-JNP-DBP

  ABC 4 UTAH,                                         Honorable Jill N. Parrish

                  Defendant.


       Plaintiff Cody Young sued defendant ABC 4 Utah. Magistrate Judge Pead issued a Report

and Recommendation that the action be dismissed because Young failed to respond to a motion to

dismiss filed by the defendant. See DUCivR 7-1(d). Judge Pead notified Young that a failure to

file a timely objection to his recommendation could waive any objections to it. Young did not file

an objection within the allotted time.

       Because Young did not object to the Report and Recommendation, he waived any

argument that it was in error. See United States v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996). The court will decline to apply the waiver rule only if “the interests of justice so

dictate.” Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991). The court has reviewed the

Report and Recommendation and concludes it is not clearly erroneous. Thus, the court finds that

the interests of justice do not warrant deviation from the waiver rule and ADOPTS IN FULL the

Report and Recommendation.

       The court, therefore, dismisses plaintiff Cody Young’s complaint.
       Case 2:20-cv-00063-JNP Document 23 Filed 05/14/20 Page 2 of 2



DATED May 13, 2020.

                                  BY THE COURT:




                                  Hon. Jill N. Parrish
                                  United States District Judge




                                     2
